Me. Justice Waterman delivered the opinion of the court. The provisions of the act of July 1, 1895, entitled, “An act to regulate the assignment of notes secured by chattel mortgages,” applies only to chattel mortgages the notes secured by which have been assigned, and is not applicable to mortgages like the one in question, wherein the secured notes are held by the mortgagee. The chattel mortgage under consideration is therefore not void. Hogan v. Akin, 181 Ill. 448; Sellers v. Thomas, 185 Ill. 384. The decree of the Circuit Court is reversed and the cause remanded, with directions to enter a decree in accordance with the prayer of the bill. Reversed and remanded, with directions.